              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:18-cr-00036-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                      ORDER
                                )
LESLIE McCLURE BYERS,           )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion for

Sentence Reduction under 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. 63]. The

Government opposes the Defendant’s motion. [Doc. 69].

I.    BACKGROUND

      In April 2018, the Defendant Leslie McClure Byers was charged along

with her daughter, April Annette McClure, with one count of conspiracy to

possess with intent to distribute methamphetamine (Count One) and with

one count of possession with intent to distribute methamphetamine (Count

Three), in violation of 21 U.S.C. § 841(a)(1) and 846. [Doc. 1]. She was

initially placed on pretrial release; however, in May 2018, her pretrial release

was revoked, and she was detained pending trial. [Doc. 26]. In June 2018,

the Defendant pled guilty “straight up” to both charges. [Doc. 32]. In October


     Case 1:18-cr-00036-MR-WCM Document 71 Filed 06/29/20 Page 1 of 5
2018, the Defendant was sentenced to a term of 68 months’ imprisonment

and four years of supervised release on each of Counts One and Three, to

run concurrently. [Doc. 49]. The Defendant is currently housed at Carswell

Federal Medical Center (Carswell FMC). Her projected release date is

March 1, 2023.1

         The Defendant now seeks a reduction in her sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i). [Doc. 63]. In her motion, the Defendant contends

that she has an underlying health condition—namely, pulmonary

hypertension—which places her at a higher risk for severe illness or death if

she were to contract COVID-19. [Id.]. She contends that her declining

health, the COVID-19 pandemic, or both, constitute “extraordinary and

compelling reasons” to reduce her sentence. Significantly, however, the

Defendant does not seek a reduction in sentence that would allow her to be

immediately released; rather, she requests only an eight-month reduction in

sentence, a reduction that she contends will improve her chances of being

approved by BOP to serve the remainder of her sentence on home

confinement. [See Doc. 63-1 at 3; Doc. 70 at 2 n.1]. The Government, while

conceding that the Defendant’s pulmonary hypertension constitutes an


1
    See https://www.bop.gov/inmateloc/ (last visited June 22, 2020).

                                              2



         Case 1:18-cr-00036-MR-WCM Document 71 Filed 06/29/20 Page 2 of 5
“extraordinary and compelling reason” to argue for a sentence reduction,

opposes the Defendant’s request for a partial sentence reduction. [Doc. 69].

II.   DISCUSSION

      Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of her sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”      18 U.S.C. §

3582(c)(1)(A). The Defendant asserts in her motion that she submitted a

request for compassionate release to the warden of Carswell FMC on

January 23, 2020, which was denied. [Doc. 63-1 at 3]. As more than 30

days has passed from the Defendant’s request, the Court will proceed to

address the merits of her motion.

      As is relevant here, the Court may reduce a defendant’s sentence

under § 3582(c)(1)(A)(i) “extraordinary and compelling reasons” if “such

reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also


                                      3



      Case 1:18-cr-00036-MR-WCM Document 71 Filed 06/29/20 Page 3 of 5
consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that such

factors are applicable. Id.

      Sentencing Guidelines § 1B1.13 is the Sentencing Commission’s

policy statement applicable to compassionate release reductions.2                   See

U.S.S.G. § 1B1.13. As is pertinent here, this policy statement provides that

the Court may reduce a term of imprisonment after considering the § 3553(a)

factors if the Court finds that (1) “[e]xtraordinary and compelling reasons

warrant the reduction;” (2) “[t]he defendant is not a danger to the safety of

any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (3) “[t]he reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13.

      The Defendant presents the Court with an unusual request, as she

seeks only a partial reduction of her sentence. Such reduction would not

result in her immediate release from confinement, but rather at most would



2  The policy statement refers only to motions filed by the BOP Director. That is because
this policy statement was last amended on November 1, 2018, and until the enactment of
the First Step Act on December 21, 2018, defendants were not permitted to file motions
under § 3582(c). See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239.
In light of the statutory requirement that any sentence reduction be “consistent with
applicable policy statements issued by the Sentencing Commission,” § 3582(c)(1)(A), and
the lack of any plausible reason to treat motions filed by defendants differently from
motions filed by BOP, the Court concludes that the policy statement applies to motions
filed by defendants under § 3582(c)(1)(A) as well.

                                           4



      Case 1:18-cr-00036-MR-WCM Document 71 Filed 06/29/20 Page 4 of 5
appear to improve her chances of being approved by BOP to serve the

remainder of her sentence under home confinement. Such a reduction does

not appear to be consistent with the policy statement pertaining to

compassionate release as set forth in § 1B1.13. Moreover, to the extent that

the Defendant wishes to be transferred to home confinement, this Court is

not empowered to make decisions regarding the propriety of such a transfer.

The discretion to release a prisoner to home confinement lies solely with the

Attorney General. See 18 U.S.C. § 3624(c)(2); 34 U.S.C. § 60541(g).

     For all these reasons, the Defendant’s motion for a sentence reduction

is denied without prejudice.

     IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Sentence Reduction under 18 U.S.C. § 3582(c)(1)(A)(i) [Doc. 63] is DENIED.

     IT IS SO ORDERED.
                          Signed: June 27, 2020




                                          5



     Case 1:18-cr-00036-MR-WCM Document 71 Filed 06/29/20 Page 5 of 5
